DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed 06/21/2021 have been fully considered but they are not persuasive.
Applicant first argues that Overcash does not teach a water-soluble material (pg 7 last paragraph). The Examiner respectfully disagrees. Overcash explicitly discloses that the material is water soluble (col 10 ln 1-12, Col 19 Example 11). While Applicant has correctly identified that the entirety of the film is not water-soluble (pg 8 ln 17-20), the instant claims do not require that the entirety of the layer be water-soluble, and the layer of Overcash will contain “a water-soluble material” as claimed.
Applicant next argues there is no evidence showing that the barrier coating of Overcash results in “repulpable paper” and further argues that in order to be repulpable the level of rejects must meet the Recycled Paperboard Technical Association requirements of less than 15% to be considered repulpable (pg 8 last paragraph). The Examiner respectfully disagrees. Overcash explicitly states the invention “may also provide an ovenable, coated sheet material that is readily biodegradable, as well as recyclable and repulpable” (col 2 ln 62-66, emphasis added). 
.

Applicant's arguments filed 06/23/2021 have been fully considered but they are not persuasive.
Applicant first argues that the barrier coating of Overcash is water-resistant, not water soluble (pg 2 ln 3-8). Overcash explicitly discloses that the material is water soluble (col 10 ln 1-12, Col 19 Example 11). 

The affidavit under 37 CFR 1.132 filed 06/23/2021 is insufficient to overcome the rejection of claims 1-18 and 20-21 based upon 35 U.S.C. §103 as set forth in the last Office action because:  
The affidavit first argues that the barrier coating is formed from two components (pg 2 section 8; pg 3 section 10). While this is factually correct, the instant claims utilize the transitional phrase “comprising” and, further, when given their broadest reasonable interpretation do not require that the entirety of the barrier coating is water soluble.
The affidavit further argues that Overcash discloses the use of silicone as a release coating and that the release coating performed poorly and that the crosslinked barrier layer will hinder repulpability (pg 4 section 11). Overcash discloses the use of a commercially available PET laminate with a silicone release coating but, as the Examiner previously stated, does not disclose the use of silicone with the invention. Further, while it may be the opinion of the Applicant that the crosslinked barrier of Overcash will hinder repulpability, this is not sufficient to overcome the evidence that Overcash is explicitly directed toward a releasable sheet that is recyclable and repulpable (abstract, col 2 ln 62-66). Further, the instant claims are not limited to preclude the inclusion of the crosslinked polymer with the water-soluble material when forming the barrier layer.

It appears Applicant’s arguments are directed toward requiring the entirety of the layer be water soluble. The current claims, when given their broadest reasonable interpretation as required during patent prosecution, require that a portion of the layer be water soluble but do not eliminate the possibility of additional materials within the layer.

If Applicant believes any of the above is unclear or incorrect, the Examiner encourages the Applicant to schedule a telephonic interview.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3, 4, 6, 8-11, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overcash et al (U.S. 5,981,011 – previously of record) in view of Dunning (U.S. 3,765,997 – previously of record) and Vieari (US20110288229).
Overcash et al disclosed a method of forming a coated sheet.  The method includes providing a porous substrate sheet material, coating a crosslinkable water dispersible barrier coating to the porous sheet material, and after drying the barrier coating, a release coating is applied over the barrier coating (See Overcash et al, Col 3, line 30 to Col 4, line 29). Furthermore, Overcash et al discloses the water soluble coating can be applied in the range of 0.5-10lb. per 1000 square feet and the release coating can be applied in the range of 0.2-3 lb. per 1000 square feet, which should cover the required amount cited of water soluble coating in the range of 2.0-6.0 gsm and the release coating in the amount range of 2.0-1000.gsm (See Overcash et al, Col 3, lines 62-66 and Col 4, lines 16-22) and allow the sheet material to be recycle or repulpable, which inherently includes bringing water soluble material into contact with water and using a hydrapulper machine with soaking the paper in water and having less than 15 percent rejects with predefined criteria and skimming off material floating on the surface after soaking the paper.  Overcash et al as disclosed the release coating may vary widely and can includes metal complex of fatty acid but is silent as to the release material is silicone.  However, providing metal complex and silicone as release coating on a substrate is well known and conventional as shown for example by Dunning.  Dunning discloses a method forming a laminate.  The method includes sheet with release coating of tetrafluoroethylene resin or silicones, metal complexes of fatty acid and certain acrylic polymer, which are all interchangeable (See Dunning, Col 7, lines 44-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide sheet with release coating of tetrafluoroethylene resin or silicones, metal complexes of fatty acid and certain acrylic polymer, which are all interchangeable as disclosed by Dunning in the method of Overcash et al to provide any release coating for release material for the surface of the sheet, which are all interchangeable.
Overcash further discloses that the coated sheet utilizes polyvinyl alcohols as a barrier sheet (col 6 line18-22, col 19 ln 39-53) is readily recyclable and repulpable (col 2 ln 64-67) and is directed at resistant to penetration by grease and oil (abstract). Overcash does not disclose wherein barrier coating is a sacrificial material that is dissolvable in water, after formation, and is adapted to dissolve in water during a paper repulping process. However, this is taught by Vieari. Vieari teaches an oil and grease resistant barrier layer (para 0157). Vieari further teaches a polyvinyl alcohol resin which has a further advantage of being repulpable, a highly desired feature for recycling (para 0145). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the polyvinyl alcohol of Overcash with the polyvinyl alcohol of Vieari in order to obtain a method for making a paper product which is repulpable, a highly desired feature for recycling (recycling being an explicit goal of Overcash).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overcash et al (U.S. 5,981,011 – previously of record) in view of Dunning (U.S. 3,765,997 – previously of record) and Vieari (US20110288229) as applied to claim 1 above, and further in view of Popat et al (U.S. 6,001,209 – previously of record).
Overcash et al as modified above is silent as to the method of forming coated paper includes providing a label stock with adhesive layer.  However, providing a silicone release for a label stock is well known and conventional as shown for example by Popat et al.  Popat et al discloses a method forming label or note.  The method includes a label with adhesive and applying a silicone release liner or backing that is repulpable, which allow the entire label assembly to be repulpable (See Popat et al, Col 9, lines 12-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a label with adhesive and applying a silicone release liner or backing that is repulpable, which allow the entire label assembly to be repulpable as disclosed by Popat et al in the method of Overcash as modified by Dunning to provide to select a paper with silicone coating to allow the paper to be recyclable and repulpable.  (See Popat et al, Col 9, lines 32-34).

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overcash et al (U.S. 5,981,011 – previously of record) in view of Dunning (U.S. 3,765,997 – previously of record) and Vieari (US20110288229) as applied to claims 1 and 6 above, and further in view of Smith (U.S. 5,418,206 – previously of record).
Overcash et al as modified above is silent as to the water soluble material includes sodium alginate and partially hydrolyzed polyvinyl alcohol or carboxymethylated cellulose, ethylated starch or carboxylated soy protein.  However, providing sodium alginate and partially hydrolyzed polyvinyl alcohol or carboxymethylated cellulose, ethylated starch or carboxylated soy protein as the water soluble material is well known and conventional as shown for example by Smith.  Smith discloses a method of forming thermoplastic binder.  The binder includes water soluble material such as starches, hydroxyethyl cellulose, methyl cellulose, carboxymethyl celluloses, polyvinyl alcohol, polyvinyl alcohol copolymer such as poly(vinyl alcohol-co-vinyl acetate) also known as partially hydrolyzed polyvinyl alcohol, sodium alginate, water soluble phenol formaldehyde resins, and acrylic resins (See Smith, Col 4, line 54 to Col 5, line 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide water soluble material such as starches, hydroxyethyl cellulose, methyl cellulose, carboxymethyl celluloses, polyvinyl alcohol, polyvinyl alcohol copolymer such as poly(vinyl alcohol-co-vinyl acetate) also known as partially hydrolyzed polyvinyl alcohol, sodium alginate, water soluble phenol formaldehyde resins, and acrylic resins for the water soluble material as disclosed by Smith in the method of Overcash as modified by Dunning to provide any water soluble materials that are interchangeable.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overcash et al (U.S. 5,981,011 – previously of record) in view of Dunning (U.S. 3,765,997 – previously of record) and Vieari (US20110288229) as applied to claim 11 above, and further in view of Dauplaise et al (U.S. 5,723,022 – previously of record).
Overcash et al as modified above is silent as to soaking the paper for at least 30 min. or at least 60 min. for repulping.  However, removing the wet strength of paper at least half by soaking for over 30 min. is well known and conventional as shown for example by Dauplaise et al.  Dauplaise et al discloses removing the wet strength of paper at least half by soaking for over 30 min (See Dauplaise et al, Col 2, lines 45-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide that removing the wet strength of paper at least half by soaking for over 30 min. as disclosed by Dauplaise et al in the method of Overcash et al as modified by Dunning to reduce the wet strength of the paper and allow for faster repulping of the paper.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overcash et al (U.S. 5,981,011 – previously of record) in view of Vieari (US20110288229).
Overcash et al disclosed a method of forming a coated sheet.  The method includes providing a porous substrate sheet material, coating a barrier coating to the porous sheet material, and after drying the barrier coating, a release coating is applied over the barrier coating (See Overcash et al, Col 3, line 30 to Col 4, line 29).
Overcash further discloses that the coated sheet utilizes polyvinyl alcohols as a barrier sheet (col 6 line18-22, col 19 ln 39-53) is readily recyclable and repulpable (col 2 ln 64-67) and is directed at resistant to penetration by grease and oil (abstract). Overcash does not disclose wherein barrier coating is a sacrificial material that is dissolvable in water, after formation, and is adapted to dissolve in water during a paper repulping process. However, this is taught by Vieari. Vieari teaches an oil and grease resistant barrier layer (para 0157). Vieari further teaches a polyvinyl alcohol resin which has a further advantage of being repulpable, a highly desired feature for recycling (para 0145). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the polyvinyl alcohol of Overcash with the polyvinyl alcohol of Vieari in order to obtain a method for making a paper product which is repulpable, a highly desired feature for recycling (recycling being an explicit goal of Overcash).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overcash et al (U.S. 5,981,011) and Vieari (US20110288229) as applied to claim 18 above, and further in view of Dunning (U.S. 3,765,997 – previously of record).
Overcash et al as disclosed the release coating may vary widely and can includes metal complex of fatty acid but is silent as to the release material is silicone.  However, providing metal complex and silicone as release coating on a substrate is well known and conventional as shown for example by Dunning.  Dunning discloses a method forming a laminate.  The method includes sheet with release coating of tetrafluoroethylene resin or silicones, metal complexes of fatty acid and certain acrylic polymer, which are all interchangeable (See Dunning, Col 7, lines 44-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide sheet with release coating of tetrafluoroethylene resin or silicones, metal complexes of fatty acid and certain acrylic polymer, which are all interchangeable as disclosed by Dunning in the method of Overcash et al to provide any release coating for release material for the surface of the sheet, which are all interchangeable.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overcash et al (U.S. 5,981,011 – previously of record) in view of Dunning (U.S. 3,765,997 – previously of record) and Vieari (US20110288229).
Overcash et al disclosed a method of forming a coated sheet.  The method includes providing a porous substrate sheet material, coating a crosslinkable water dispersible barrier coating to the porous sheet material, and after drying the barrier coating, a release coating is applied over the barrier coating (See Overcash et al, Col 3, line 30 to Col 4, line 29). Furthermore, Overcash et al discloses the water soluble coating can be applied in the range of 0.5-10lb. per 1000 square feet and the release coating can be applied in the range of 0.2-3 lb. per 1000 square feet, which should cover the required amount cited of water soluble coating in the range of 2.0-6.0 gsm and the release coating in the amount range of 2.0-1000.gsm (See Overcash et al, Col 3, lines 62-66 and Col 4, lines 16-22) and allow the sheet material to be recycle or repulpable, which inherently includes bringing water soluble material into contact with water and using a hydrapulper machine with soaking the paper in water and having less than 15 percent rejects with predefined criteria and skimming off material floating on the surface after soaking the paper.  Overcash et al as disclosed the release coating may vary widely and can includes metal complex of fatty acid but is silent as to the release material is silicone.  However, providing metal complex and silicone as release coating on a substrate is well known and conventional as shown for example by Dunning.  Dunning discloses a method forming a laminate.  The method includes sheet with release coating of tetrafluoroethylene resin or silicones, metal complexes of fatty acid and certain acrylic polymer, which are all interchangeable (See Dunning, Col 7, lines 44-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide sheet with release coating of tetrafluoroethylene resin or silicones, metal complexes of fatty acid and certain acrylic polymer, which are all interchangeable as disclosed by Dunning in the method of Overcash et al to provide any release coating for release material for the surface of the sheet, which are all interchangeable.
Overcash further discloses that the coated sheet utilizes polyvinyl alcohols as a barrier sheet (col 6 line18-22, col 19 ln 39-53) is readily recyclable and repulpable (col 2 ln 64-67) and is directed at resistant to penetration by grease and oil (abstract). Overcash does not disclose wherein barrier coating is a sacrificial material that is dissolvable in water, after formation, and is adapted to dissolve in water during a paper repulping process. However, this is taught by Vieari. Vieari teaches an oil and grease resistant barrier layer (para 0157). Vieari further teaches a polyvinyl alcohol resin which has a further advantage of being repulpable, a highly desired feature for recycling (para 0145). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the polyvinyl alcohol of Overcash with the polyvinyl alcohol of Vieari in order to obtain a method for making a paper product which is repulpable, a highly desired feature for recycling (recycling being an explicit goal of Overcash).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724.  The examiner can normally be reached on M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.S./Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742